DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reinforcement feature recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the specification indicates that element 220 is the reinforcement feature and element 220 is in the drawings (Fig 2) however it is not indicating a specific feature nor is there a feature not specifically labeled with another reference number that could be inferred as element 220.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4:  In claim 4 it is unclear as to what “further comprises” the way the claim is currently written.  Does the hinge body and hinge coupling further comprise or is it the BOP in general?

Regarding claim 13:  The term "substantially" in claim 13 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
 
Regarding claim 14:  The term "substantially" in claim 14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to or far from parallel to the front face the hinge coupling can be and be considered “substantially parallel”.  See MPEP 2173.05(b)(III)(D) provided below.

Regarding claim 20:  The term "substantially" in claim 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to or far from perpendicular and parallel to the front face the hinge coupling can be and be considered “substantially perpendicular” or “substantially parallel”.  See MPEP 2173.05(b)(III)(D) provided below.

2173.05(b)    Relative Terminology [R-08.2017]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III.    APPROXIMATIONS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

D.    "Substantially" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 10, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland, JR et al. (US 2017/0067309, Holland).

Regarding claims 1, 8, 15, and 17:  Holland discloses a blowout preventer (BOP) 10 for controlling pressure within a wellbore, comprising:
an internal cavity A (see reproduction of Fig 1 provided below), [0024];
a front side B (see reproduction of Fig 1 provided below) including a door opening C (see reproduction of Fig 1 provided below), the door opening providing access to the internal cavity Fig 1;
a door assembly 20 associated with the door opening, the door assembly comprising:
a door 22, movable between a first position Fig 1A and a second position [0030], the door blocking access to the internal cavity in the first position Fig 1A and enabling access to the internal cavity in the second position [0030];
a hinge 46 coupled to the door to facilitate movement of the door between the first position and the second position [0029], [0030]; and
a coupling device 24 associated with the door, the coupling device securing the door to the front side [0023]; and
a back side D (see reproduction of Fig 1 provided below) including an outlet, the outlet being fluidly coupled to the internal cavity.


    PNG
    media_image2.png
    449
    675
    media_image2.png
    Greyscale



Regarding claim 2:  Wherein the hinge further comprises: 
a hinge body 74; and
a hinge coupling 76;
wherein the hinge coupling is coupled to the door Fig 2A and the hinge body is coupled to a body of the BOP Fig 1A, the rotation of the door being driven by rotation of the hinge coupling about an axis at an interface “cutouts” – Fig 2B, [0034] between the hinge body and the hinge coupling.

Regarding claims 3 and 10:  Wherein the hinge coupling is secured to the door via receptacles 90A (top and bottom) arranged along at least a portion of a perimeter of the door, the receptacles arranged to enable the hinge coupling to be secured to both a first side of the door and to a second side of the door [0038].

Regarding claim 5:  Wherein the door further comprises a reinforcement feature 32 arranged on an exterior face of the door.

Regarding claims 6 and 16:  Wherein the door assembly further comprises:
an extension 26 – Fig 5 extending from an inner face of the door; and
a T-bar 30 coupled to a recess annular recess formed by shoulder E (see reproduction of Fig 5 provided below) of the extension, the T-bar extending along a door axis Fig 5.


    PNG
    media_image3.png
    368
    759
    media_image3.png
    Greyscale


Regarding claims 8 and 17:  The BOP further comprising a rotation mechanism 44 arranged at an interface between the hinge body and the hinge coupling, the rotational mechanism securing the door in the second position or in a third position, the third position enabling access to the internal cavity [0027]-[0029], the door can move or be moved through any number of positions.

Regarding claim 12:  The BOP further comprising a plurality of apertures apertures for bolts 24 – Fig 1A, B formed in the door, the plurality of apertures configured to align with apertures of the BOP to secure the door to the front side.

Regarding claim 13:  Wherein the hinge coupling is substantially perpendicular to the front face in the second position when the door is open – not shown.

Regarding claim 14:  Wherein the hinge coupling is substantially parallel to the front face in the third position when the door is closed – Fig 1A, 2A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland.

Regarding claim 4:  Holland discloses that the hinge body and hinge coupling are positioned on a top of the door Fig 2A.  A second hinge coupling lower 72 is also positioned on the bottom of the door Fig 1B, 2A, 2B.  Holland fails to disclose the inclusion of a second hinge body for use with the second hinge coupling.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Holland so that the hinge body was two separate pieces used with the upper and lower hinge Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 11:  Holland discloses the use of a single hinge that engages both the top and the bottom of the door.  Holland fails to disclose the use of two separate hinges.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Holland so that the hinge was two separate hinges since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Melancon et al. (US 2012/0193874, Mel).

While the use of a seal on the door of Holland would be necessarily included due to the high pressures felt in a BOP and its use to prevent that pressure from escaping the BOP, Holland fails to specifically disclose or suggest the inclusion of a seal groove arranged radially outward of the extension.
Mel discloses a BOP 108 that includes a door 148 to provide access to the internal cavity of the BOP Fig 2.  Mel further discloses the inclusion of seal 102 located in a seal groove Fig 2, [0026].
.

Allowable Subject Matter
Claims 9, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 9 and 18:  The prior art of record fails to disclose or suggest that a hinge that includes a rotation mechanism with a first opening and a second opening configured to receive a pin such that the door is secured in the second position when the pin engages the first opening and in the third position when the pin engages the second opening as recited in the claimed combination.

Regarding claims 19 and 20:  These claims are considered allowable due to their dependence on claim 18.

Conclusion
This is a Continuation-In-Part of applicant's earlier Application No. 16/552,397.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
11/12/2021